Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered.  Prior art Torniainen et al. (WO2011146145A1) has been used to address the limitations.
Please see the rejection below for further details.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmanella (US PGPub 20110083964 A1) in view of Torniainen et al. (WO2011146145A1).
Regarding Claim 1, Ulmanella discloses a microfluidic valve comprising: a first reservoir (20); a second reservoir (30); a channel (210) connecting the first reservoir (20) to the second (30) reservoir, wherein the second reservoir (30) is to receive fluid from the first reservoir (20) through the channel (210) under a pressure gradient (where there must be a pressure gradient to cause the fluid to move, see Bernoulli’s equation) from the first reservoir (20) to the second reservoir (30) in the channel (210), but does not explicitly disclose an inertial pump within the channel proximate the second reservoir and distant the first reservoir the inertial pump to drive the fluid from the second reservoir to the first reservoir in the channel to oppose the pressure gradient in the channel to operate as a microfluidic valve to control fluid flow between the first reservoir and second reservoir in the channel to: occlude flow of the fluid from the first reservoir to the second reservoir; or reduce a rate at which the fluid flows under the pressure gradient from the first to the second reservoir.  
Torniainen et al. teaches an inertial pump (202) within the channel (206) proximate the second reservoir (Fig. 3, where the second reservoir is on the right side) and distant the first reservoir (Fig. 3, where the first reservoir is on the left side) the inertial pump to drive the fluid from the second reservoir to the first reservoir in the channel (Fig. 3A, where the pump is capable of moving the fluid from one reservoir to 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the pump of Ulmanella with an inertial pump as taught by Torniainen et al. in order to provide a user with the capability of moving fluids in complex microfluidic applications utilizing “conventional microfabrication processes”.
Regarding Claim 2, the Ulmanella/ Torniainen et al. combination teaches the inertial pump comprises a bubble jet pump (Torniainen et al., Para. 21).  
Regarding Claim 3, the Ulmanella/ Torniainen et al. combination teaches an actuator (Ulmanella, Para. 57, where the actuator is an electrode) to selectively vary (Ulmanella, Paras. 54-57, where the electrodes are selected based on the desired pumping configuration and are spaced in order to achieve this goal) a spacing of the inertial pump (Torniainen et al., 202) from the second reservoir (Ulmanella, 20).  
Regarding Claim 4, the Ulmanella/ Torniainen et al. combination teaches a second inertial pump (Torniainen et al., 202) proximate the second reservoir (Ulmanella, 30) and distant the first reservoir (Ulmanella, 20); and an actuator to selectively actuate 
Regarding Claim 13, Ulmanella discloses a microfluidic valving method comprising: applying a pressure gradient (where there must be a pressure gradient to cause the fluid to move, see Bernoulli’s equation) from a first reservoir (20) to a second reservoir (30) to bias fluid flow from the first reservoir (20) to the second reservoir (30) through a channel (210) connecting the first reservoir (20) to the second reservoir (30), the pressure gradient (where there must be a pressure gradient to cause the fluid to move, see Bernoulli’s equation) being in the channel (210), but does not explicitly disclose selectively actuating an inertial pump within the channel proximate the second reservoir and distant the first reservoir to oppose the bias of the fluid flow in the channel caused by the pressure gradient, so as to control the fluid flow, the inertial pump to drive the fluid flow from the second reservoir to the first reservoir in the channel the fluid low caused by the pressure gradient from the first reservoir to the second reservoir; to: occlude flow of the fluid from the first reservoir to the second reservoir; or reduce a rate at which the fluid flows under the pressure gradient from the first to the second reservoir.
Torniainen et al. teaches selectively actuating an inertial pump (202) within the channel (206) proximate the second reservoir (Fig. 3, where the second reservoir is on the right side) and distant the first reservoir (Fig. 3, where the first reservoir is on the left side) to oppose the bias of the fluid flow in the channel caused by the pressure gradient, so as to control the fluid flow, the inertial pump to drive the fluid flow from the second 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the pump of Ulmanella with an inertial pump as taught by Torniainen et al. in order to provide a user with the capability of moving fluids in complex microfluidic applications utilizing “conventional microfabrication processes”.
Regarding Claim 15, Ulmanella discloses a microfluidic valve comprising: a first reservoir (20); a second reservoir (30); a third reservoir (Para. 80, where additional reservoirs can be added); a channel (210) comprising a first branch extending from the first reservoir (20), a second branch (Para. 80, where additional reservoirs require additional branches in order to be connected) extending from an intersection with the first branch to the second reservoir (30) and a 4App. No. 15/111,361Response to action dated FEB. 5, 2020third branch (Para. 80, where additional reservoirs require additional branches in order to be connected) extending from the intersection to the third reservoir (Para. 80, where additional reservoirs can be added), wherein the second reservoir (30) and the third reservoir (Para. 80, where additional reservoirs can be added) are to selectively receive fluid from the first reservoir (20) through the channel under a pressure gradient from the first reservoir (20) to the second 
Torniainen et al. teaches an inertial pump (202, Para. 21) in order to provide a user with the capability of moving fluids in complex microfluidic applications utilizing “conventional microfabrication processes” (Para. 21).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the pump of Ulmanella with an inertial pump as taught by Torniainen et al. in order to provide a user with the capability of moving fluids in complex microfluidic applications utilizing “conventional microfabrication processes”.
The Ulmanella/ Torniainen et al. combination teachers a first bubble jet pump (Torniainen et al., 202, Para. 21) within the second branch proximate the second reservoir (Ulmanella, 30) and distant the intersection, wherein the second reservoir (Ulmanella, 30) and the third reservoir are to selectively receive fluid from the first reservoir through the channel under a pressure gradient from the first reservoir to the second reservoir and the third reservoir (Ulmanella, Para. 80, where additional reservoirs can be added) in the channel (Ulmanella, 210); the first bubble jet pump (Torniainen et al., 202, Para. 21) to oppose the pressure gradient in the channel (Ulmanella, 210), the first bubble jet pump to drive the fluid from the second reservoir to the first reservoir in the channel, to occlude flow of the fluid from the first reservoir to the second reservoir; or reduce a rate at which the fluid flows under the pressure gradient from the first reservoir to the second reservoir in the channel (Para. 33, where the fluid moves in both directions when the fluid flow is reversed by deactivating the actuator which causes fluid to flow slower in the direction of the longer side of the channel) in order to provide a user with the capability of moving fluids in complex microfluidic applications utilizing “conventional microfabrication processes” (Para. 21), a second bubble jet pump (Torniainen et al., 202, Para. 21) within the third branch proximate a third reservoir (Ulmanella, Para. 80, where additional reservoirs can be added) and distant the intersection, the second bubble jet pump (Torniainen et al., 202, Para. 21) to 
Regarding Claim 16, the Ulmanella/ Torniainen et al. combination teaches a third reservoir (Ulmanella, Para. 80, where additional reservoirs can be added), wherein the channel comprises a first branch (Ulmanella, 210) extending from the first reservoir (Ulmanella, 20), a second branch (Ulmanella, Para. 80, where additional branches are provided for the additional reservoirs) extending from the second reservoir (Ulmanella, 30) and a third branch (Ulmanella, Para. 80, where additional branches are provided for the additional reservoirs) extending from the third reservoir (Ulmanella, Para. 80, where additional reservoirs can be added), the first branch (Ulmanella, 210), second branch and the third branch (Ulmanella, Para. 80, where additional branches are provided for the additional reservoirs) connecting at an intersection; a second inertial pump (Ulmanella, Para. 81, where additional electrodes are provided for the additional reservoirs), wherein the inertial pump and the second inertial pump are within the 
Regarding Claim 18, the Ulmanella/ Torniainen et al. combination teaches a fourth reservoir, where the channel comprises a fourth branch (Ulmanella, Para. 80, where additional branches are provided for the additional reservoirs) extending from the fourth reservoir (Ulmanella, Para. 80, where additional reservoirs can be added) and connected to the intersection; and a seventh inertial pump (Ulmanella, Para. 81, where 
Regarding Claim 20, the Ulmanella/ Torniainen et al. combination teaches a second inertial pump (Torniainen et al., 202) in the channel proximate the first reservoir (Ulmanella, 20) and distant the second reservoir to pump fluid towards the second reservoir (Ulmanella, 30) and form the pressure gradient (Torniainen et al., Para. 33).
Claims 5-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmanella (US PGPub 20110083964 A1) in view of Torniainen et al. (WO2011146145A1), in further view of Hong et al. (US PGPub 20130202278 A1).
Regarding Claim 5, Ulmanella does not disclose an array of independently actuatable firing resistors forming the inertial pump and the second inertial pump, wherein the firing resistors of the array are differently spaced from the second reservoir.
Hong et al. teaches an array of independently actuatable firing resistors in order to decrease the number of parts, by utilizing the fluid within the system as the motive 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the electrodes of Ulmanella with a firing resistors as taught by Hong et al. in order to decrease the number of parts, by utilizing the fluid within the system as the motive element as opposed to injection of a separate or additional element in to the system.
The Ulmanella/ Torniainen et al./Hong et al. combination teaches an array of independently actuatable firing resistors (Hong et al., 100n) forming the inertial pump and the second inertial pump, wherein the firing resistors (Hong et al., 100n) of the array are differently spaced (Hong et al., Para. 31) from the second reservoir (Ulmanella, 30).
Regarding Claim 6, Ulmanella does not disclose an array of independently actuatable firing resistors forming the inertial pump, the resistors of the array being equally spaced from the second reservoir, wherein the actuator comprises a controller to selectively fire the resistors to varying number of the resistors that are actuated to vary a pumping force.  
Hong et al. teaches an array of independently actuatable firing resistors in order to decrease the number of parts, by utilizing the fluid within the system as the motive element as opposed to injection of a separate or additional element in to the system (Para. 9).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the electrodes of Ulmanella with a firing resistors as taught by Hong et al. in order to decrease the number of parts, by utilizing 
The Ulmanella/ Torniainen et al./Hong et al. combination teaches an array of independently actuatable firing resistors (Hong et al., 100n) forming the inertial pump, the resistors (Hong et al., 100n) of the array being equally spaced (Hong et al., Para. 31) from the second reservoir (Ulmanella, 30), wherein the actuator comprises a controller to selectively fire the resistors (Hong et al., 100n) to varying number of the resistors (Hong et al., 100n) that are actuated to vary a pumping force (Hong et al., Para. 32).  
Regarding Claim 7, the Ulmanella/ Torniainen et al./Hong et al. combination teaches an actuator to selectively vary a pumping force of the inertial pump at a given location (Hong et al., Para. 29).
Regarding Claim 8, Ulmanella discloses the channel comprises: a first branch; a second branch extending from an intersection with the first branch; and a third branch extending from the intersection and connected to a third reservoir.  Paragraph 80, states that multiple reservoirs can be utilized for an application.  It is therefore obvious at the time the invention was made to a person having ordinary skill in the art, that there would be a branch between each reservoir and that there would be some connection point of these branches.
Regarding Claims 9 and 14
Regarding Claim 10, the Ulmanella/ Torniainen et al./Hong et al. combination teaches comprising: a second inertial pump within the third branch proximate the third reservoir and distant the intersection; and an actuator to independently vary pumping of the inertial pump and the second inertial pump.  As discussed in claims 1, 6-7 and 9 the same relationship between the first and second reservoirs exists.  Additionally, as discussed in claim 8, additional reservoirs and branches can be added to achieve user needs which includes the aforementioned configuration.
Regarding Claim 11, the Ulmanella/ Torniainen et al./Hong et al. combination teaches a third inertial pump within the first branch, wherein the actuator is to independently vary pumping of the first inertial pump, the second inertial pump and the third inertial pump.  Claim 1 discusses independently vary pumping of fluid from one reservoir to another.  Claim 8 discusses additional reservoirs and branches can be added to achieve user needs which includes the aforementioned configuration.
Regarding Claim 12, Ulmanella the second reservoir and the cross- sectional area at a junction, but does not disclose the second reservoir has a cross- sectional area at a junction of the second reservoir and the channel of at least 10 times a cross-sectional area of the channel at the junction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the ideal ratio between the cross-sectional area at a junction of the second reservoir and the channel in order to provide the optimal flow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05(1).
Regarding Claim 17, the Ulmanella/ Torniainen et al. combination teaches the inertial pump and the second inertial pump (Ulmanella, Para. 81, where additional electrodes are provided for the additional reservoirs) are equally spaced (Hong et al., Para. 31) from the second reservoir (Ulmanella, 30), wherein the third inertial pump (Ulmanella, Para. 81, where additional electrodes are provided for the additional reservoirs) and the fourth inertial pump (Ulmanella, Para. 81, where additional electrodes are provided for the additional reservoirs) are equally spaced from the first reservoir (Ulmanella, 20) and wherein the fifth inertial pump (Ulmanella, Para. 81, where additional electrodes are provided for the additional reservoirs) and the sixth inertial pump (Ulmanella, Para. 81, where additional electrodes are provided for the additional reservoirs) are equally spaced (Hong et al., Para. 31) from the third reservoir (Ulmanella, Para. 80, where additional reservoirs can be added).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ulmanella (US PGPub 20110083964 A1) in view of Torniainen et al. (WO2011146145A1), in further view of Torniainen et al. (US PGPub 20110286493 A1).
Regarding Claim 19, Ulmanella does not disclose a sensor to sense the flow of fluid within the channel, the sensor located adjacent the first reservoir; and an actuator to adjust an operational parameter of the inertial pump based upon signals from the sensor.  
Torniainen et al. discloses a sensor (212) to sense the flow of fluid within the channel (Para. 30 and 37); and an actuator to adjust an operational parameter of the 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the channel of Ulmanella with a sensor as taught by Torniainen et al. in order to be able to determine if there needs to be an adjustment in the fluid flow rate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the sensor according to design requirements, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753